FILED
                             NOT FOR PUBLICATION                            MAR 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ZHIH HUA WU, AKA John Doe, AKA                   No. 11-71879
Zhi Hua Wu,
                                                 Agency No. A072-094-123
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Zhih Hua Wu, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for an abuse of discretion the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA’s denial of a motion to reopen. He v. Gonzales, 501 F.3d 1128, 1130-31 (9th

Cir. 2007). We deny the petition for review.

       The BIA did not abuse its discretion by denying Wu’s third motion to

reopen as untimely and number-barred because the motion was filed over

seventeen years late, see 8 C.F.R. § 1003.2(c)(2), and he failed to demonstrate a

material change in circumstances in China to qualify for the regulatory exception

to the time and number limits for filing a motion to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); see also Lin v. Holder, 588 F.3d 981, 988-89 (9th Cir. 2009)

(the BIA did not abuse its discretion by denying an untimely motion to reopen

where the record did not establish change in family planning laws or enforcement

of such laws); He, 501 F.3d at 1132 (change in personal circumstances does not

establish changed circumstances in country of origin). We reject Wu’s contentions

that the BIA failed to fully consider evidence he submitted with his motion and that

the BIA’s analysis was deficient. See Najmabadi v. Holder, 597 F.3d 983, 990

(9th Cir. 2010) (BIA adequately considered evidence and sufficiently announced

its decision).

       PETITION FOR REVIEW DENIED.




                                          2                                   11-71879